 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   RONALD SATISH EMRIT,                            Case No. CV 19-8774 PA (JEMx)
12                        Plaintiff,                 JUDGMENT OF DISMISSAL
13
            v.
14
     UNIVERSAL MUSIC GROUP et al.,
15
                          Defendants.
16
17
            In accordance with the Court’s November 15, 2019 Minute Order dismissing this
18
     action for lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED
19
     that the action filed is dismissed without prejudice.
20
21
     DATED: November 18, 2019
22                                                    ___________________________________
                                                                 Percy Anderson
23                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
